Public Utilities Commission, No. 12-1126-EL-UNC. On consideration of appellant Industrial Energy Users-Ohio’s motion for protective order and intervening appellee Ohio Power Company’s motion for protective order. Industrial Energy Users-Ohio’s motion for protective order is denied and Ohio Power Company’s motion for protective order is granted.
O’Donnell, Kennedy, and O’Neill, JJ., dissent and would grant the motion for protective order of Industrial Energy Users-Ohio.
Pfeifer, J., dissents and would deny the motion for protective order of Ohio Power Company.